Exhibit 23.4 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Post-Effective Amendment No.3to Registration Statement No. 333-166578of our report dated November 30, 2009 relating to the consolidated financial statements of Capitol Federal Financial appearing in the Prospectus and the Proxy Statement/Prospectus, whichare part ofthis Registration Statement, andto the reference to us under the heading “Experts” in such Prospectus and Proxy Statement/Prospectus. Kansas City, Missouri November 8, 2010
